FILED
                             NOT FOR PUBLICATION                            JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARK WILLIAM STANLEY,                            No. 08-55752

               Plaintiff - Appellant,            D.C. No. 3:07-cv-01226-H-BLM

  v.
                                                 MEMORANDUM *
SUPERIOR COURT OF CALIFORNIA,
South County Regional Center; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Mark William Stanley, a California state prisoner, appeals pro se from the

district court’s order dismissing his 42 U.S.C. § 1983 action alleging denial of

access to courts and related state law claims. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal for failure to state a claim under 28 U.S.C.

§§ 1915A and 1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We

affirm.

      The district court properly dismissed Stanley’s access-to-courts claim

because an inmate’s constitutional right to access the courts is limited to attacks on

his or her conviction, sentence, or conditions of confinement. See Lewis v. Casey,

518 U.S. 343, 355 (1996). “Impairment of any other litigating capacity is simply

one of the incidental (and perfectly constitutional) consequences of conviction and

incarceration.” Id. (emphasis in original).

      Stanley’s remaining contentions are unpersuasive.

      We assume that the district court declined to exercise supplemental

jurisdiction over Stanley’s state law claims after dismissing his § 1983 claim, and

therefore construe the dismissal of these claims to have been without prejudice.

See 28 U.S.C. § 1367(c)(3); cf. Gini v. Las Vegas Metro. Police Dep’t, 40 F.3d

1041, 1046 (9th Cir. 1994) (requiring clarification on remand that dismissal based

on declining supplemental jurisdiction was without prejudice).

      AFFIRMED.




                                           2                                    08-55752